Citation Nr: 0606741	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to VA education benefits for the period 
January 20, 2004, through May 18, 2004.

2.  The validity of an overpayment of Department of Veterans' 
Affairs (VA) educational benefits in the calculated amount of 
$976.79.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
December 1996.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2004 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran testified at a Board 
hearing at the RO in May 2005.  This matter was remanded in 
July 2005.

As noted in the remand, at the May 2005 Board hearing, the 
veteran expressed a desire to claim entitlement to VA 
educational benefits subsequent to May 18, 2004.  This issue 
is hereby referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran obtained three credit hours for a course 
taken at the University of Texas at Austin, from January 20 
through May 18, 2004.

2.  The course was not taken as part of a requirement for the 
veteran's program of education.

3.  The veteran received payment of $976.79, for enrollment 
of a 3 credit course, held from January 20 through May 18, 
2004.


CONCLUSIONS OF LAW

1.  Educational assistance pursuant to 38 U.S.C.A. § Chapter 
30 for 3 hours of course work taken January 20, 2004, through 
May 18, 2004, have not been met.  38 U.S.C.A. §§ 503, 3002, 
3011, 3014 (West 2002); 38 C.F.R. §§ 21,7020, 21.7110, 
21.7120, 21.7122 (2005).

2.  The debt created by overpayment of educational assistance 
benefits in the amount of $976.79, is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7120, 
21.7122, 21.7144 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
30.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
In any event, the Board finds that the provisions of VCAA 
have been met.  The veteran has been informed, via a 
September 2005 VCAA letter of the nature of the evidence 
needed to substantiate his claim.  He also had the 
opportunity to submit written argument and evidence in 
support of his claim, and attended a Board hearing in May 
2005.  All evidence necessary for the determination that 
needs to be made has been obtained.  Consequently, no further 
notification or assistance is necessary.  

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations.  Additionally, in 
the instant case, it is not the factual evidence that is 
dispositive of this appeal, but rather the interpretation and 
application of the governing statute.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

I.  Entitlement to VA education benefits

The veteran has basic eligibility for Chapter 30 educational 
assistance benefits.  Currently, he seeks to establish 
entitlement to educational assistance for a three credit 
course, for which he was enrolled at the University of Texas 
at Austin, which began on January 20, 2004, and ended on May 
18, 2004.  The veteran claims that he enrolled in the course 
to maintain employment.

The applicable law provides that VA will provide educational 
assistance to an eligible veteran who is pursuing an approved 
program of education.  38 U.S.C.A. § 3014; 38 C.F.R. 
§ 21.7110.  VA will approve a program of education under 
Chapter 30, United States Code, if it meets the definition of 
a program of education under 38 C.F.R. § 21.7020(b)(13) or 
(22) of this part, (3) the courses and subjects in the 
program are approved for VA training, and (4) the veteran is 
not already qualified for the objective of the program.  
38 C.F.R. § 21.7110.

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State approving agency has 
approved as provided in § 21.7220 of this part and which 
forms a part of a program of education as defined in § 
21.7020(b)(23) of this part.  Restrictions on this general 
rule are stated in § 21.7222(b) of this part.  38 U.S.C.A. §§ 
3002(3), 3452; 38 C.F.R. § 21.7120.  A program of education, 
in pertinent part, is any unit course or subject or 
combination of courses or subjects which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).  A 
course of education offered by an educational institution 
generally must be approved by the appropriate state approving 
agency.  38 C.F.R. § 21.7220.  The term "educational 
institution" includes vocational school, business school, 
junior college, university, or training establishment.  38 
C.F.R. § 21.4200(a).

VA will not pay educational assistance for an enrollment in 
any course that has not been approved by a State approving 
agency or by the VA when that agency acts as a State 
approving agency.  38 U.S.C.A. §§ 3034, 3672; 38 C.F.R. §§ 
21.7122(a), 21.7220.  VA will not pay educational assistance 
for an enrollment in any course which is not part of a 
veteran's program of education unless the veteran is enrolled 
in refresher courses (including courses which will permit the 
veteran to update knowledge and skills or be instructed in 
the technological advances which have occurred in the 
veteran's field of employment), deficiency courses, or other 
preparatory or special education or training courses 
necessary to enable the veteran to pursue an approved program 
of education.  38 U.S.C.A. §§ 3002(3), 3034, 3452(b); 38 
C.F.R. § 21.7122(b).

The evidence reflects that the veteran received a Bachelor of 
Science degree from Old Dominion University in May 1990, and 
received a MSA Administration degree from Central Michigan 
University in December 1996.  Documentation reflects that the 
veteran enrolled in the three hour course at the University 
of Texas for job training, and was not seeking an educational 
degree.  Apparently, he needed to take the course to become a 
Certified Vocational Rehabilitation Counselor.  While 
acknowledging the necessity to obtain certification for a job 
function, the course does not constitute a program of 
education or a refresher or deficiency course to pursue an 
approved program of education.  As noted, at the time of 
enrollment in the three credit course at the University of 
Texas, the veteran was already in receipt of a college and 
masters degree, and was simply enrolled in the course to meet 
the requirements for a position as a VA Vocational 
Rehabilitation Counselor.  The evidence reflects that he did 
not take the course to obtain a masters degree.  Thus, there 
is no provision of VA law permitting reimbursement for the 
three hour course.

The Board has reviewed the hearing testimony and the 
veteran's assertions concerning erroneous guidance provided 
to him regarding taking the course.  It is regrettable that 
the veteran received inaccurate advice regarding the course 
and eligibility for VA educational assistance benefits, 
however, this does not create a legal right to benefits where 
such benefits are otherwise precluded by law.  Even though 
the veteran may have been incorrectly advised by school 
employees regarding his course work, the Board is not 
authorized to award payments of benefits, where statutory 
requirements for such benefits are not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).

Based on the foregoing, the veteran is not entitled to 
payment of educational assistance under Chapter 30 for three 
credit hours of course work taken from January 20 to May 18, 
2004.  As the pertinent facts in this case are not in dispute 
and the law is dispositive, the veteran's claim must 
therefore be denied because it is without legal merit.  See 
Sabonis, supra.

II.  Validity of debt

As discussed in detail hereinabove, the facts are not in 
dispute that the veteran was enrolled in a three credit hour 
course at the University of Texas, from January 20, 2004, 
through May 18, 2004.  The veteran received payment for 
enrollment in the course, however, as discussed, the Board 
has determined that the course was not approved as part of 
the veteran's education program.  See 38 C.F.R. § 21.722(a), 
(b).  Thus, an overpayment of $976.79 was properly created as 
a result of the payment for the course.  

The Board acknowledges the veteran's contentions that he was 
not at fault in creation of the debt at issue in this appeal.  
The Board further acknowledges that the veteran may have 
received incorrect advice from the educational institution in 
originally signing up for the course.  Nevertheless, the law 
is clear that VA will not pay education assistance for 
enrollment in any course that is not approved or part of a 
veteran's program of education, except under certain 
circumstances, which are not present in this case.  38 C.F.R. 
§ 21.7122(a), (b).  In summary, the Board finds that the 
overpayment of educational assistance benefits in the amount 
of $976.79, paid pursuant to Chapter 30, Title 38, United 
States Code, was properly created, the debt resulting 
therefrom is valid.

Notwithstanding this determination, the Board observes that 
although the debt has been determined to be valid, a 
September 2005 decision by the Committee on Waivers and 
Compromises reflects that a waiver of recovery of the debt 
has recently been granted.  Thus, the veteran is not 
responsible for repayment of the overpayment.




ORDER

Entitlement to VA education benefits for the period January 
20, 2004, through May 18, 2004, is not warranted.  The debt 
created by overpayment of VA educational benefits in the 
calculated amount of $976.79 is valid.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


